Exhibit 10.2

 

 

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”), is
made and entered into as of the 18th day of November 2015, between Emclaire
Financial Corp., a Pennsylvania-chartered bank holding company (the
“Corporation”), The Farmers National Bank of Emlenton, a national banking
association (the “Bank”) and Jennifer A. Roxbury (the “Executive”) (the
Corporation and the Bank are referred to together herein as the “Employers”).

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed as a Senior Vice President and the
Chief Operating Officer of the Bank;

 

WHEREAS, the Executive and the Employers previously entered into a change in
control agreement dated as of October 17, 2011 (the “Prior Agreement”);

 

WHEREAS, the Executive and the Employers now desire to amend and restate the
Prior Agreement to make certain changes;

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that her employment with the
Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.       Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:

 

(a)    Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of compensation paid
to the Executive by the Employers or any subsidiary thereof and included in the
Executive’s gross income for tax purposes and any income earned and deferred by
the Executive pursuant to any plan or arrangement of the Employers during the
calendar year in which the Date of Termination occurs (determined on an
annualized basis) or either of the two calendar years immediately preceding the
calendar year in which the Date of Termination occurs.

 

1

--------------------------------------------------------------------------------

 

 

(b)     Cause. “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employers; conviction of a felony
or of a gross misdemeanor involving moral turpitude in connection with the
Executive’s employment with the Employers; or fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive’s employment and resulting in a material adverse
effect on the Employers; or the Executive becoming subject to any final removal
or prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

(c)     Change in Control. “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.

 

(d)     Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)     Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.

 

(f)      Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.

 

(g)     Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive following a Change of
Control based on:

 

(i)     any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the officer to whom the Executive is
required to report, or

 

(ii)    any material change in the geographic location at which the Executive
must perform her services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

2

--------------------------------------------------------------------------------

 

 

(h)     IRS. IRS shall mean the Internal Revenue Service.

 

(i)     Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for Cause, Disability or Retirement or by the
Executive for Good Reason shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employers’ termination of the Executive’s employment for
Cause or death, which shall be effective immediately, and (iv) is given in the
manner specified in Section 7 hereof.

 

(j)     Retirement. “Retirement” shall mean the Executive’s voluntary or
involuntary termination of employment upon reaching at least age 65, but shall
not include an involuntary termination for Cause.

 

2.      Term of Agreement.   The initial term of this Agreement shall expire on
December 31, 2017, subject to earlier termination as provided herein. Upon
approval of the Board of Directors of each of the Corporation and the Bank, the
term of this Agreement shall be extended for one additional year on January 1,
2017 and on January 1st of each subsequent calendar year such that at any time
after January 1, 2017 the remaining term of this Agreement shall be from one to
two years, absent notice of non-renewal as set forth below. Prior to January 1,
2017 and each January 1st thereafter, the Board of Directors of each of the
Corporation and the Bank shall consider and review (with appropriate corporate
documentation thereof, and after taking into account all relevant factors,
including the Executive’s performance) an extension of the term of this
Agreement, and the term shall continue to extend each year if the Boards of
Directors approve such extension unless the Executive gives written notice to
the Employers of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
January 1st. If either Board of Directors elects not to extend the term, it
shall give written notice of such decision to the Executive not less than thirty
(30) days prior to any such January 1st. If any party gives timely notice that
the term will not be extended as of January 1st of any year, then this Agreement
shall terminate at the conclusion of its remaining term. Notwithstanding the
foregoing, if a Change in Control occurs during the term of this Agreement at a
time when there is less than one year remaining in the term of this Agreement,
then the remaining term of this Agreement shall be automatically extended until
the one-year anniversary of the completion of the Change in Control. References
herein to the term of this Agreement shall refer both to the initial term and
successive terms.

 

3

--------------------------------------------------------------------------------

 

 

3.       Benefits upon Termination. If the Executive’s employment by the
Employers shall be terminated within twenty four (24) months subsequent to a
Change in Control by (i) the Employers other than for Cause, Disability,
Retirement or as a result of the Executive’s death, or (ii) the Executive for
Good Reason, then the Employers shall, subject to the provisions of Section 3(d)
and 4 hereof, if applicable:

 

(a)     pay to the Executive, in a lump sum as of the Date of Termination, a
cash amount equal to two (2) times the Executive’s Annual Compensation,

 

(b)    maintain and provide for a period ending at the earlier of (i)
twenty-four (24) months after the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (b)), at no
premium cost to the Executive, the Executive’s continued participation in all
group insurance, life insurance, health and accident and disability insurance
coverage offered by the Employers in which the Executive was entitled to
participate immediately prior to the Date of Termination, subject to
subparagraphs (1), (2) and (3) below;

 

(1)     in the event that the Executive's participation in any plan, program or
arrangement as provided in subparagraph (b) of this Section 3 is barred or would
trigger the payment of an excise tax under Section 4980D of the Code, or during
such period any such plan, program or arrangement is discontinued or the
benefits thereunder are materially reduced, then the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination, except that subparagraph (2) below
shall be applicable if the alternative benefits would still trigger the payment
of an excise tax under Section 4980D of the Code,

 

(2)     in the event that the continuation of any insurance coverage pursuant to
Section 3(b)(1) above would trigger the payment of an excise tax under Section
4980D of the Code or in the event such continued coverage is unable to be
provided by the Employers, then in lieu of providing such coverage, the
Employers shall pay to the Executive within 10 business days following the Date
of Termination (or within 10 business days following the discontinuation of the
benefits if later) a lump sum cash amount equal to the projected cost to the
Employers of providing such coverage to the Executive, with the projected cost
to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year, and

 

(3)     any insurance premiums payable by the Employers or any successors
pursuant to Section 3(b) or (b)(1) shall be payable at such times and in such
amounts as if the Executive was still an employee of the Employers (with the
Employers paying any employee portion of the premiums), subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year.

 

4

--------------------------------------------------------------------------------

 

 

(c)     pay to the Executive, in a lump sum within ten (10) business days after
the Date of Termination, a cash amount equal to the projected cost to the
Employers of providing benefits to the Executive for a period of twenty-four
(24) months pursuant to any other employee benefit plan, program or arrangement
offered by the Employers in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than cash bonus plans,
retirement plans or stock compensation plans of the Employers), with the
projected cost to the Employers to be based on the costs incurred for the year
in which the Date of Termination occurs as determined on an annualized basis and
with any automobile-related costs to exclude any depreciation on bank-owned
automobiles.

 

(d)    Notwithstanding any other provision contained in this Agreement, if
either (i) the time period for making any cash payment under Section 3 commences
in one calendar year and ends in the succeeding calendar year or (ii) in the
event any payment under this Section 3 is made contingent upon the execution of
a general release and the time period that the Executive has to consider the
terms of such general release (including any revocation period under such
release) commences in one calendar year and ends in the succeeding calendar
year, then the payment shall not be paid until the succeeding calendar year.

 

4.     Limitation of Benefits under Certain Circumstances.   If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Employers pursuant to Section 3
hereof shall be reduced by the minimum amount necessary to result in no portion
of the payments and benefits payable by the Employers under Section 3 being
non-deductible to either of the Employers pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code. If the
payments and benefits under Section 3 are required to be reduced, then the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits. The determination of any reduction in the payments and benefits to be
made pursuant to Section 3 shall be based upon the opinion of independent tax
counsel selected by the Employers and paid for by the Employers. Such counsel
shall promptly prepare the foregoing opinion, but in no event later than ten
(10) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 4, or a reduction in the payments and benefits
specified in Section 3 below zero.

 

5.      Mitigation; Exclusivity of Benefits.

 

(a)    The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 3(b)(ii) above.

 

5

--------------------------------------------------------------------------------

 

 

(b)     The specific arrangements referred to herein are not intended to exclude
any other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.

 

6.      Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

7.     Assignability. The Corporation and the Bank may assign this Agreement and
their rights and obligations hereunder in whole, but not in part, to any
corporation, bank or other entity with or into which the Corporation or the Bank
may hereafter merge or consolidate or to which the Corporation or the Bank may
transfer all or substantially all of its assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

 

8.      Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank: Secretary   The Farmers National Bank of Emlenton   612 Main Street
  Emlenton, Pennsylvania 16373     To the Corporation: Secretary   Emclaire
Financial Corp.   612 Main Street   Emlenton, Pennsylvania 16373     To the
Executive:  Jennifer A. Roxbury          

At the address last appearing on the

personnel records of the Employers

        

9.      Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.

 

6

--------------------------------------------------------------------------------

 

 

10.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

 

11.     Nature of Employment and Obligations.

 

(a)     Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.

 

(b)     Nothing contained herein shall create or require the Employers to create
a trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

 

12.     Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

13.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.

 

15.     Regulatory Actions. The following provisions shall be applicable to the
parties or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 3 hereof.

 

(a)     If the Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank's affairs pursuant to notice
served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance
Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank's obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may, in its discretion: (i) pay the Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(b)     If the Executive is removed from office and/or permanently prohibited
from participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. §§1818(e)(4) and
(g)(1)), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the Executive and the Bank
as of the date of termination shall not be affected.

 

7

--------------------------------------------------------------------------------

 

 

(c)     If the Bank is in default, as defined in Section 3(x)(1) of the FDIA (12
U.S.C. §1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the Executive and the Bank as of the
date of termination shall not be affected.

 

16.    Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any renewal of this Agreement and any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and 12 C.F.R. Part 359.

 

17.    Payment of Costs and Legal Fees and Reinstatement of Benefits. In the
event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.

 

18.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of the Bank, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extent that the parties may otherwise reach a mutual settlement of
such issue. The Employers shall incur the cost of all fees and expenses
associated with filing a request for arbitration with the AAA, whether such
filing is made on behalf of the Employers or the Executive, and the costs and
administrative fees associated with employing the arbitrator and related
administrative expenses assessed by the AAA.

 

19.    Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive, including without
limitation the Prior Agreement, with respect to the matters agreed to herein are
hereby superseded and shall have no force or effect.

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

EMCLAIRE FINANCIAL CORP. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William C. Marsh

 

 

 

William C. Marsh 

 

 

 

Chairman, President and CEO 

 

 

 

 

 

THE FARMERS NATIONAL BANK 

 

    OF EMLENTON  

 

 

 

 

 

 

 

 

 

By:

/s/ William C. Marsh

 

 

 

William C. Marsh 

 

 

 

Chairman, President and CEO 

 

                                   

 

 

 

EXECUTIVE 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer A. Roxbury

 

 

 

Jennifer A. Roxbury 

 

 

 

 

 

 

9